Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in Registration Statement Nos. 333-116362, 333-138411, and 333-157804 on Form S-8 and Registration Statement Nos. 333-161492 and 333-174915 on Form S-3, of our report dated April 1, 2011 except for Note 16, as to which the date is August 23, 2011, relating to thefinancial statements of Lunda Construction Company as of December31, 2010 and 2009 and each of the three years in the period ended December31, 2010 (which report expressed an unqualified opinion) appearing in this Current Report on Form 8-K/A Amendment No.1 of Tutor Perini Corporation. /s/ Wipfli LLP Eau Claire, Wisconsin September 16, 2011
